DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1-17 are objected to because of the following informalities:  
In claim 1, line 1, “Key module” should be changed to “A key module”.
In claims 2-13, line 1, “Key module” should be changed to “The key module”.
In claims 14-16, line 1, “Keyboard” should be changed to “The keyboard”.
In claim 17, line 1, “method” should be changed to “A method”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1, 8-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 10-12 and 14-15 of a US Patent application No. 17/272,721 in view of Liu (US 2017/0294276).
Regarding claim 1, the claim 1 of a US Patent application No. 17/272,721 discloses the claimed invention except for a wire bracket for providing tactile and/or acoustic feedback, wherein the wire bracket is elastically deflectable in the course of the actuation movement, wherein the wire bracket is bent with an overall bending angle of less than 360 degrees, wherein the wire bracket is fixed to the key tappet.
Liu teaches a key structure which includes a bracket (34) for providing tactile and/or acoustic feedback (¶ [0014]), wherein the bracket is elastically deflectable in the course of the actuation movement, wherein the bracket is bent with an overall bending angle of less than 360 degrees, wherein the bracket is fixed to the key tappet (Figures 6-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen’s device according to known methods to incorporate the teachings of Liu to employ a known structure in the assembly in order to provide an audible actuation signal for the operator. It is noted that the wire bracket and the spring strip are equivalent in the art in terms of their functionality.  


Claims
Current Application
1
8
9
10
11
12
13
US Patent application No. 17/272,721
X
2, 11 &12
1 & 3
1
5
6
10

Claims
Current Application
14
15
16




US Patent application No. 17/272,721
11
12 & 14
15







This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 17 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 17 recites the limitation "wire" in line 5. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 9,972,462) hereafter “Chen” in view of Liu (US 2017/0294276).
Regarding claim 1, Chen discloses a key module (Fig. 1) for a keyboard (C. 1, L. 6-10), wherein the key module comprises: a key tappet (60), wherein the key tappet comprises a coupling portion (upper section, Fig. 1) for coupling with a keycap (10) for the key module, a module housing (50), wherein the module housing is formed to movably accommodate the key tappet (Figures 1-3), in order to enable a translational actuation movement of the key tappet between a rest position and an actuated position relative to the module housing (Figures 4A-4B).
However, Chen fails to disclose a wire bracket for providing tactile and/or acoustic feedback, wherein the wire bracket is elastically deflectable in the course of the actuation movement, wherein the wire bracket is bent with an overall bending angle of less than 360 degrees, wherein the wire bracket is fixed to the key tappet.
Liu teaches a key structure which includes a bracket (34) for providing tactile and/or acoustic feedback (¶ [0014]), wherein the bracket is elastically deflectable in the course of the actuation movement, wherein the bracket is bent with an overall bending angle of less than 360 degrees, wherein the bracket is fixed to the key tappet (Figures 6-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen’s device according to known methods to incorporate the teachings of Liu to employ a known structure in the assembly in order to provide an audible actuation signal for the operator. It is noted that the wire bracket and the spring strip are equivalent in the art in terms of their functionality.  
Regarding claim 2, the combination of Chen and Liu teaches most of the claim limitations except for the wire bracket is bent less than 180 degrees in the first bending region, wherein the wire bracket is bent between 45 and 135 degrees in the second bending region.
Since the particular parameter of the bending degree affects the tactile feedback of the switch, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the bending degree for each region in order to achieve the desired tactile feedback for the switch, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 4, the combination of Chen and Liu further teaches the wire bracket is formed like a barbed hook in a subsection and/or has a sharp edge at an end of the wire bracket fixed to the key tappet (Fig. 5 of Liu).
Regarding claim 6, the combination of Chen and Liu further teaches the key tappet comprises a projection portion (334 of Liu) with a strike surface inclined normally with respect to axis (A) of the actuation movement, wherein the strike surface and the wire bracket are formed and arranged to cause the wire bracket to strike onto the strike surface in the course of the actuation movement for the acoustic and/or tactile feedback (Figures 6-7 of Liu).
Regarding claim 7, the combination of Chen and Liu further teaches the key tappet comprises a retaining portion (the retaining space inside of 31 of Liu) for retaining the wire bracket against movement away from a wall of the key tappet and/or for retaining the wire bracket against movement transversal to an axis (A) of the actuation movement of the key tappet in the course of the actuation movement (Figures 6-7 of Liu).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Hsieh et al. (US 10,431,402) hereafter “Hsieh”. 
Regarding claim 17, Liu discloses a method for providing a key tappet of a key module (3) for a keyboard (¶ [0002]) with a bracket (34) for providing tactile and/or acoustic feedback, wherein the method is executable using a manufacturing machine, wherein the method comprises the steps of: feeding the key tappet and a sheet from a reel into the manufacturing machine; bending the sheet with an overall bending angle of less than 360 degrees using the manufacturing machine, in order to form the bracket; separating the formed bracket from the sheet on the reel using the manufacturing machine; and fixing the bracket to the key tappet using the manufacturing machine (Fig. 6).
However, Liu fails to disclose the bracket is a wire bracket.  
Hsieh teaches a button switch in which the bracket (24) is a wire bracket (Fig. 2). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu’s device according to known methods to incorporate the teachings of Hsieh to employ a known structure in the assembly in order to enhance the audible actuation signal for the operator. 


Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art fails to disclose or teach the key tappet comprises a fixing portion for fixing the wire bracket to the key tappet, wherein the fixing portion comprises two bearing notches for supporting the wire bracket, wherein each of the bearing notches has an opening angle of less than 180 degrees. 
Regarding claim 5, the prior art fails to disclose or teach the key tappet comprises an inclined surface obliquely inclined with respect to an axis (A) of the actuation movement, wherein the module housing comprises a rib obliquely inclined with respect to the axis (A) of the actuation movement and having a nose and an abutment surface inclined normally with respect to the axis (A) of the actuation movement, wherein the inclined surface, the rib, the abutment surface and the nose are formed to elastically deflect and suddenly release the wire bracket in the course of the actuation movement.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        


/EDWIN A. LEON/Primary Examiner, Art Unit 2833